Bobbitt, J.
Petitioner herein has attempted to perfect an appeal to this court under Bule 2-40. The papers which he has filed contain no proper assignment of error, nor do they contain any of the record necessary to present the questions which petitioner is apparently attempting to raise, nor does it in any other manner comply with the provisions of Rule 2-40.
The petition is insufficient to confer jurisdiction on this court under Rule 2-40, and for this reason it should be dismissed. Davis v. Pelley (1952), 230 Ind. 248, 251, 102 N. E. 2d 910.
Petition dismissed.
Emmert, C. J., Achor, Arterburn and Landis JJ., concur.
Note.—Reported in 130 N. E. 2d 52.